DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: “the uplink carrier being associated with physical uplink control channel” should be “the uplink carrier is associated with a physical uplink control channel”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0150052, hereinafter Wang, claiming priority date of provisional application 62/586,196), in view of Alfarhan et al (US 2020/0305186, hereinafter Alfarhan, claiming priority date of provisional application 62/586,095) and in view of Kim et al (US 2019/0165905, hereinafter Kim, claiming priority date of provisional applications 62/541,106 and 62/566,569).

1. Regarding claim 1, Wang discloses a method performed by a terminal in a wireless communication system supporting a supplementary uplink (SUL) carrier, the method comprising: receiving, from a base station, first configuration information including random access channel (RACH) configuration information associated with an SUL carrier, the RACH configuration information including a threshold for selecting the SUL carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017] and RACH configuration for an SUL carrier is broadcasted in RMSI to a UE, Para [0014/15], configuration information includes a threshold, Para [0018]); 				measuring reference signal received power (RSRP) on the downlink carrier (RSRP is measured by the UE on the DL carrier, Para [0018]); comparing the measured RSRP with a threshold for selecting the SUL carrier (RSRP is measured and compared to a threshold, Para [0018]); 				performing the random access on the SUL carrier in case that the measured RSRP is less than the threshold (UE selects SUL carrier for initial access when RSRP is lower than a threshold, then performs RACH on SUL carrier, Para [0018/19]. Also see pages 3-4 of provisional application 62/586,196);													but does not explicitly disclose performing uplink transmission by using the SUL carrier on which the random access has been performed in case that a SUL carrier indication is not received from the base station nor performing uplink transmission based on the SUL carrier indication, in case that the SUL carrier indication is received from the base station.  Alfarhan discloses a case where the WTRU may receive an indication to use the SUL carrier, Para [0111] and another case where the WTRU may initiate the SUL carrier selection and/or activation based on performing RACH on the SUL carrier, Para [0113], WTRU can perform PUSCH transmission on the SUL carrier, Para [0097], therefore the WTRU can transmit on the SUL carrier in case it receives an indication or in case it does not receive an indication.  Also see Para [0096, 98] from provisional application 62/586,095.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Alfarhan in the system of Wang in order to add carriers to increase wireless performance and to configure the mobile device with additional UL carriers while solving the technical issues it presents;											and does not disclose wherein the uplink carrier being associated with physical uplink control channel (PUCCH) configuration.  Kim discloses there may be two UL carriers in supplemental UL environment and it is necessary to determine a UL carrier to transmit PUCCH and PUSCH, where the BS can determine the carrier for transmitting PUCCH via RRC configuration message, Para [0149] or page 10 of provisional application 62/566,569.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kim in the system of Wang in view with Alfarhan in order to efficiently transmit and receive signals based on LTE and NR in a wireless communication system.
2. Regarding claims 3 and 19, Wang discloses the method/terminal of claim 2/13, but not further comprising: receiving second configuration information about the SUL carrier, wherein the configuration information about the SUL carrier includes information required for data transmission and reception on the SUL carrier.  Alfarhan discloses the WTRU can receive reconfiguration information or complete UL configuration information for the WTRU to active or switch the UL carrier, Para [0096].
3. Regarding claim 13, Wang discloses a terminal (UE, Fig. 5) to transmit and receive data through a supplementary uplink (SUL) carrier in a wireless communication system, the terminal comprising: a transceiver coupled with a processor (initiating and receiving circuit and processor, Fig. 5); receiving, from a base station, configuration information for a supplementary uplink (SUL) carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017]); and the processor configured to: receive, from a base station, first configuration information including random access channel (RACH) configuration information associated with an SUL carrier, the RACH configuration information including a threshold for selecting the SUL carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017] and RACH configuration for an SUL carrier is broadcasted in RMSI to a UE, Para [0014/15], configuration information includes a threshold, Para [0018]); measure reference signal received power (RSRP)} on the downlink carrier (RSRP is measured by the UE on the DL carrier, Para [0018]); compare the measured RSRP with a threshold for selecting the SUL carrier (RSRP is measured and compared to a threshold, Para [0018]), performing the random access on the SUL carrier in case that the measured RSRP is less than the threshold (UE selects SUL carrier for initial access when RSRP is lower than a threshold, then performs RACH on SUL carrier, Para [0018/19]. Also see pages 3-4 of provisional application 62/586,196); but does not explicitly disclose performing uplink transmission by using the SUL carrier on which the random access has been performed in case that a SUL carrier indication is not received from the base station nor performing uplink transmission based on the SUL carrier indication, in case that the SUL carrier indication is received from the base station.  Alfarhan discloses a case where the WTRU may receive an indication to use the SUL carrier, Para [0111] and another case where the WTRU may initiate the SUL carrier selection and/or activation based on performing RACH on the SUL carrier, Para [0113], WTRU can perform PUSCH transmission on the SUL carrier, Para [0097], therefore the WTRU can transmit on the SUL carrier in case it receives an indication or in case it does not receive an indication.  Also see Para [0096, 98] from provisional application 62/586,095; and does not disclose wherein the uplink carrier being associated with physical uplink control channel (PUCCH) configuration.  Kim discloses there may be two UL carriers in supplemental UL environment and it is necessary to determine a UL carrier to transmit PUCCH and PUSCH, where the BS can determine the carrier for transmitting PUCCH via RRC configuration message, Para [0149] or page 10 of provisional application 62/566,569.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Alfarhan, in view of Kim and in view of Choi et al (US 2011/0249582, hereinafter Choi).

4. Regarding claim 9, Wang disclose the method of claim 1, wherein the downlink carrier is system information block (SIB) linked with an uplink carrier, and the downlink carrier and the uplink carrier which are SIB linked and the SUL carrier are included in one cell. Choi discloses one DL CC can be linked to multiple UL CCs, Para [0048], DL CC can have a SIB link to UL CC, Para [0132] and a number of carriers can be assigned in a cell, Para [0050], in this case DL, UL and SUL CCs are in one cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Choi in the system of Wang in view of Alfarhan and Kim to enable aperiodic CSI feedback when using carrier aggregation.
5. Regarding claim 10, Wang disclose the method of claim 9, wherein a bit field for requesting aperiodic channel information includes 1 bit. Choi discloses the eNB can request aperiodic channel state information with a 1-bit CSI request field, Para [0011].

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Alfarhan does not teach or suggest a terminal may use an UL carrier in UL transmission in case that an SUL carrier indication is received.  The Applicant then cites Para [0111] of Alfarhan that clearly discloses the limitation being argued by the Applicant.  Para [0111] states the WTRU may receive an indication to use the RUL and/or SUL carrier.  This very clearly reads on the limitation of a terminal using an UL carrier or an SUL carrier based on the SUL carrier indication.  				The Applicant argues over the new amended limitation as well.  The new limitation wherein the uplink carrier being associated with physical uplink control channel (PUCCH) configuration.  Applicant merely asserts neither Alfarhan nor Wang disclose the new limitation.  Argument is moot in view of a new reference.  Further Applicant refers to Para [0110], which states the terminal receives from the base station through a higher signal, configuration indicating whether PUCCH transmission is performed on the UL carrier or the SUL carrier.  These features are not in the actual limitation.  The limitation is broad and just states the UL carrier is associated with PUCCH configuration.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461